18801DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Restriction/Election
Applicant’s election of the followings in response to election of species requirement is acknowledged: 

    PNG
    media_image1.png
    354
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    94
    585
    media_image2.png
    Greyscale

“antibody recognizing at least one amino acid sequence of the five amino acid sequences of SEQ ID Nos; 2 to 6, which are present in the whole amino acid sequence of α-gliadin”, is also acknowledged.
Since Applicants did not traverse the restriction/election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, the restriction requirement is deemed proper and is made FINAL.
Applicants preserve their right to file a divisional on the non-elected subject matter.

Status of the claims
Claims 37-59 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections – Improper Markush Grouping
Claims 37-59 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping lack the required combination of a shared substantial structural feature and a common use that flows from that shared substantial structural feature for the following reasons: the claims encompass a sufficient number and variety of compound composition represented by “first reagent”, “first detectable antibody” and “first antibody reagent” in the kit. Each of the “first reagent”, “first detectable antibody” and “first antibody reagent” encompasses structurally divergent compounds with no substantial structural elements in common and thus their combination as claimed encompasses mixtures of structurally divergent compounds which also does not provide a shared substantial structural feature having a defined property and a common use that flows from the shared substantial structural feature. The first reagent compound comprises a bridging antigen and a latent crosslinker moiety. The bridging antigen comprises various polymers including various structurally divergent plurality of antigenic determinants and various structurally divergent peptides, which does not provide a shared substantial structural feature having a defined property and the structurally divergent compound in combination of various structurally divergent crosslinker moieties provide further divergent compounds with not structurally similarity or shared substantial structure. Similarly, based on the various structurally divergent compounds encompassed by the bridging antigen, the first detectable antibody encompasses an inordinately a large number of structurally and functionally divergent compounds having distinct structures and specificity, wherein the antibodies do not provide a shared substantial structural feature having a defined property and a common use that flows from the substantial structural feature Therefore, the combination of first reagent and the first detectable antibody provides a composition having various structurally divergent compound composition without having substantial structural feature have a defined property. Similarly the combination of first antibody reagent provides a composition of further divergency because the first antibody as disclosed in claim 52 and 53 encompassed antibodies having distinct structures and specificity to various cellular markers.
In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 37-59 are directed to a diagnostic. The diagnostic kit of claims 37-45 requires the kit comprising a first reagent compound (comprising a bridging antigen and a latent crosslinker moiety) and first detectable antibody wherein the first detectable antibody specifically recognizes the bridging antigen wherein the bridging antigen encompasses various polymers including various peptides and various plurality of antigenic determinants.  Thus, the kit composition of the claims 37-45 encompass an inordinately a large number of various antibodies in combination of various structurally divergent first reagent compounds having various peptides or various plurality of antigenic determinants wherein the antibodies are specific for the bridging antigen. Thus the claims requires various structurally and functionally divergent antibodies bases on the various selected peptides or antigenic determinants. Claims 46-59 requires the kit further comprises a first antibody reagent wherein the first antibody reagent is specific for a cellular marker selected from a wide variety of marker proteins as claimed in claim 53. Therefore, as claimed in claim 37-59, the claims requires various antibodies or various combination of antibodies in a kit in combination with various bridging agent conjugates with various latent crosslinker moiety, for which the specification does have a clear descriptive support in the specification. 
The kit thus encompasses an inordinately a large number of antibodies (monoclonal, polyclonal antibodies) binding to various agents and various antibodies specific for various cellular markers in the kit composition, for which the specification does not have a clear descriptive support The claims as a whole cover various polyclonal antibodies and monoclonal antibodies and the genus that includes a wide range of antibodies each recognizing different bridging agents encompassed by various peptides and antigenic determinants and antibodies recognizing an inordinately a large number of various cellular markers. 
Specification states “the antibodies may be natural antibodies, artificial antibodies, genetically engineered antibodies, monovalent antibodies, polyvalent antibodies, monoclonal antibodies, polyclonal antibodies, camelids, monobodies, single-chain variable fragments (scFvs) and/or fragments or derivatives thereof, including Fab fragments and F(ab’ )2 fragments..” Specification states “the antibodies may be monospecific, polyspecific, humanized, single-chain, chimeric, camelid single domain, shark single domain, synthetic, recombinant, hybrid, mutated, CDR-grafted antibodies, and/or fragments or derivatives thereof”.
 However, throughout the specification, the examples and disclosed first detectable antibodies are very limited to few antibodies recognizing PEP5 and PEP6 peptide conjugates with HRP and Dy650. Even for the disclosed anti-PEP5-HRP, anti-PEP6-HRP and anti-PEP5-HRP, the specification does not disclose clear binding specificity and epitope specificity of the antibodies. There is no shared structure disclosed for each of the antibody that provides an epitope specificity so that one can reliably produce the antibodies. The specification has not disclosed any designated antibody (e.g. monoclonal produced from a hybridoma) such that the antibodies having the specific specificity can reliably be produced.  Regarding primary antibody i.e. antibody specific for a cellular marker, the example and disclosure of antibody in the specification is only limited to anti-Ki67.  However, the specification has not disclosed any designated antibody (e.g. monoclonal produced from a hybridoma) with epitope specificity such that the antibodies having the specific specificity can reliably be produced. There is no common shared structure disclosed for the anti-Ki67 antibody for the specific recognition of Ki67. However, claims of instant application encompasses a large number of distinct antibodies directed against a large number of various antigens and cellular markers. 
A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. A description of a genus of antibodies may be achieved by means of a recitation of a representative number of antibodies, defined by sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. The written description requirement can be met by showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.
The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it.  The disclosed anti-ki67 antibodies in the specification are not representative of nor predictive of any and all other antibody sequences for the broadly claimed genus. There is no common/shared structure among the antibodies having the claimed binding function. The instant claims attempt to claim every antibody that binds to various antigens and all types of cellular marker and various unknown antibodies or yet to be discovered antibodies for various peptide sequences represented by “bridging antigens” and various combinations of the antibodies with various bridging agent conjugates in a kit composition. However, the instant specification does not describe sufficient representative examples of antibodies with defined CDRs or designated hybridomas to support the full scope of combination of various antibodies having distinct binding to various peptides and peptide conjugated with various latent moieties as claimed.  Applicant is directed to the recent and relevant decision in AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014). The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it.  In the instant case, the claims broadly encompass in a kit, any antibody against any peptide sequence in combination of a first reagent (i.e. a peptide sequence with various latent crosslinker moiety) and the kit further comprises an inordinately a large number of antibodies directed to a large number of cellular markers. However, the disclosure only anti-Ki67 antibody, anti-PEP5-HRP, anti-PEP6-HRP and anti-PEP5-HRP without even disclosing designated hybridoma and/or common shared structure among the disclosed antibody for specific recognition, does not provides representative disclosure for the inordinately a large number of distinct antibodies in a composition comprising the antibodies with various bridging antigen conjugate composition.  Appellant has not established any reasonable structure-function correlation with regards to the antibody sequences required to bind the entire genus of anti-bridging agent antibodies and the anti-cellular marker antibodies because the exemplary antibodies do not share sequence homology for the function of binding to the wide genus. The instant claims attempt to claim every anti bridging antigen antibody and every anti-cellular marker antibodies in a composition, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only a few antibodies.  One skilled in the art would not be able to envision the various antibodies in combination of various bridging agent conjugates with various latent crosslinker moiety as claimed for the composition without a representative number of generated antibodies with defined CDR sequence structures. 
Therefore, claims 37-59 are rejected for not adequately providing written description for the entire genus instantly claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 37-39, 42-54 and 58-59 are rejected under 35 U.S.C. 103 as obvious over Farrell et al (US 2016/0002701A).
Farrell discloses a diagnostic kit (kits for use with the ... diagnostic ... methods that utilize the provided proximal target detection method, Para. [0108); embodiments concern kits, Para. [02101) comprising: a first reagent compound comprising a bridging antigen and a latent crosslinker moiety (kits having at least one ... reagent, Para. [0210); a hapten-labeled tyramide, Para. [0104); TSA amplification was used to deposit haptens adjacent to a target to ... bridge the distance between E-Cadherin and beta-catenin, Para. [0191); Suitable conditions for TSA ... are known ... Under such conditions, the tyramide reacts with the peroxide and the enzyme, converting the tyramide to an active form that covalently binds to phenol moieties in the sample, Para. [0202), where a hapten is a bridging antigen of the instant application, and tyramide prior to its activation by an enzyme is a latent crosslinker moiety of the instant application, see Para. [0012) and [001 OJ, respectively); a first detectable antibody comprising an antibody specific for the bridging antigen with high affinity (kits having at least one conjugate, Para. [0210); an anti-hapten antibody, Para. [0011); target molecules include ... haptens ... Target molecules are typically detected using one or more conjugates of a specific binding molecule and a detectable label, Para. [0100); a specific binding moiety selected for its particular binding affinity for target, Para. (0112)); and instructions for use (General methods ... may be supplemented with the protocols ... disclosed herein, Para. (0057). 
Farrell discloses the components in various embodiments but does not specifically disclose a kit comprising the hapten-labeled tyramide and the anti-hapten antibody in a single kit composition.
However, Farrell teaches that the kits are for practicing disclosed embodiments (paragraph [0018]) and teaches that the kits may have the conjugate, reagent, buffer solution, staining reagents, etc. useful for practicing disclosed embodiments.
Therefore, since Farrell discloses various embodiments for carrying out various processes utilizing various components, it would be obvious to one of ordinary skilled in the art, at the time of the claimed invention, to include various method components including hapten-labeled tyramide, anti-hapten antibody and anti-target antibody in a kit for convenience for carrying out the various method embodiments.
Regarding instructions for use, Farrell teaches that general methods of detecting are known to a person of ordinary skill in the art and may be supplemented with the protocols and reagents (paragraph [0057]). Furthermore, regarding the limitations of instruction for use of the claimed kit, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01). 
Regarding claim 38 and 39, Farrell teaches bridging antigen of the first reagent compound comprises a polymer (TSA amplification was used to deposit haptens adjacent to a target to ... bridge the distance between E-Cadherin and beta -catenin, Para. [0191); Plural different haptens may be coupled to a polymeric carrier ... coupled to another molecule using a linker, such as an NHS-PEG linker, Para. (00621).
Regarding Claim 42, Farrell discloses that the first detectable antibody comprises a detectable label (Target molecules are typically detected using one or more conjugates of a specific binding molecule and a detectable label, Para. (01001) and thus antibody with a detectable label in the kit would be obvious.
Regarding Claim 43, Farrell teaches that the detectable label is a fluorophore, an enzyme, an upconverting nanoparticle, a quantum dot, or a detectable hapten (Typical labels include ... fluorescent agents, haptens, and enzymes, Para. (00761). 
Regarding Claim 44, Farrell teaches that the detectable label is a fluorophore (Typical labels include ... fluorescent agents, Para. (00761). 
Regarding Claim 45, Farrell teaches that the detectable label is a peroxidase, an alkaline phosphatase, or a glucose oxidase (Typical labels include ... enzymes, Para. (0076); An enzyme-mediated detection method that utilizes the catalytic activity of a peroxidase (such as horseradish peroxidase) to generate high-density labeling of a target molecule (such as a protein or nucleic acid sequence) in situ, Para. [01041). 
Regarding Claim 46, Farrell teaches that in one embodiment, the process further comprising a first antibody reagent (a conjugate probe comprising an anti-antibody ... and horseradish peroxidase, Para. (00121); wherein the first antibody reagent comprises an antibody and a crosslinker activation agent (a conjugate probe comprising an anti-antibody ... and horseradish peroxidase, Para. [0012), where the horseradish peroxidase is a crosslinker activation agent of the instant application, see Para. (0011), see also Para. (0088) for the description of the antibody reagents). 
Regarding Claim 47, Farrell teaches that the crosslinker activation agent comprises an enzyme (a conjugate probe comprising an anti-antibody ... and horseradish peroxidase, Para. [0012), where the horseradish peroxidase is a crosslinker activation agent of the instant application, see Para. (00111). 
Regarding Claim 48, Farrell teaches that the enzyme is a peroxidase, an alkaline phosphatase, or a glucose oxidase (Typical labels include ... enzymes, Para. (0076); An enzyme-mediated detection method that utilizes the catalytic activity of a peroxidase (such as horseradish peroxidase) to generate high-density labeling of a target molecule (such as a protein or nucleic acid sequence) in situ, Para. (0104)). 
Regarding Claim 49, Farrell teaches that the enzyme is a peroxidase (Typical labels include ... enzymes, Para. [0076); An enzyme-mediated detection method that utilizes the catalytic activity of a peroxidase (such as horseradish peroxidase) to generate high-density labeling of a target molecule (such as a protein or nucleic acid sequence) in situ, Para. [01041). 
Regarding Claim 50, Farrell teaches that the peroxidase is a horseradish peroxidase or a soybean peroxidase (Typical labels include ... enzymes, Para. [0076); An enzyme-mediated detection method that utilizes the catalytic activity of a peroxidase (such as horseradish peroxidase) to generate high-density labeling of a target molecule (such as a protein or nucleic acid sequence) in situ, Para. [01041). 
Regarding Claim 51, Farrell teaches that the antibody of the first antibody reagent is specific for a bridging antigen with high affinity (a specific binding moiety selected for its particular binding affinity for target, Para. (01121).
Regarding Claim 52, Farrell teaches that the antibody of the first antibody reagent is specific for a cellular marker (the first target was a protein, the second target was a protein, or both targets were proteins, such as ... HER2, Para. [0009]; Targets ... on the cell surface, Para. (0006], where HER2 is the cellular marker of the instant application).
Regarding Claim 53, Farrell teaches that the cellular marker may be selected from HER2 (paragraph [0013]).
Regarding Claim 54, Farrell teaches that the antibody of the first antibody reagent is specific for a cross-species immunoglobulin (a primary antibody was used from a first species, and a second probe conjugate comprised a second species anti-primary antibody, Para. (0007]).
Regarding Claim 58, Farrell teaches a second detectable antibody (primary antibody conjugates comprising mouse anti-digoxigenin and rabbit anti-dinitrophenyl antibodies ... The sample was then contacted with secondary probes comprising ... detected by streptavidin-HRP, Para. [0181]; an anti-hapten antibody, Para. [0011]) and a second reagent compound (haptens ... dinitrophenyl ... digoxigenin, Para. [0062]; hapten labeling with dinitrophenyl as a first hapten and digoxigenin as the second hapten ... an excess of Dig-NHS or DNP-PEGB-NHS, Para. (0178]; TSA amplification was used to deposit haptens adjacent to a target to ... bridge the distance, Para. (0191]).
Claims 37-39, 40, 42-54 and 58-59 are rejected under 35 U.S.C. 103 as obvious over Farrell et al (US 2016/0002701A) as described above for claims 37-39, 42-54 and 58-59 and further in view of Hoffmann  (WO 2015/086549A1).
Farrell has been described above making the kit composition of instant claims 37-39, 42-54 and 58-59 obvious. 
Farrell fails to explicitly disclose wherein the bridging antigen of the first reagent compound comprises a peptide. 
Hoffmann-La Roche teaches wherein the antigen comprises a peptide (bridging antigen, Pg. 15, Ln. 19; the biological activity of the multivalent, multispecific antibody is derived from the (bridging) binding signal obtained with its second antigen, Pg. 3, Ln. 14; the human ANG2 (receptor binding domain RBD) was injected ... the ANG2-related bridging signal ... is the base for biological activity calculation, Pg. 18, Ln. 4). 
II would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farrell with the teaching of Hoffmann-La Roche for the purpose of using a peptide as an antigen.
Claims 37-39, 41, 42-54 and 58-59 are rejected under 35 U.S.C. 103 as obvious over Farrell et al (US 2016/0002701A) as described above for claims 37-39, 42-54 and 58-59 and further in view of MacDonald et al (US 2009/0041717 A1).
Farrell has been described above making the kit composition of instant claims 39-39, 42-54 and 58-59 obvious. Farrell fails to explicitly disclose wherein the first antibody reagent is specific for the bridging antigen with a dissociation constant of at most 1 nM. 
MacDonald teaches wherein the antibody is specific for its antigen with a dissociation constant of at most 1 nM (an antibody is said to specifically bind an antigen ... when the equilibrium dissociation constant is less than or equal to 10-9 M, and most preferably when the dissociation constant is less than or equal to 10-10 M, Para. [0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farrell with the teaching of MacDonald for the purpose of ensuring the high specificity of detection.
Claims 37-39, 42-54 and 58-59 are rejected under 35 U.S.C. 103 as obvious over Farrell et al (US 2016/0002701A) as described above for claims 37-39, 42-54 and 58-59 and further in view of Minamihata et al (Bioconjugate Chem. 2010).



Farrell has been described above making the kit composition of instant claims 37-39, 42-54 and 58-59 obvious. Farrell fails to explicitly disclose wherein the first antibody reagent comprises added phenol moieties. 
Minamihata teaches addition of phenol moieties (In the presence of horseradish peroxidase (HRP) and H2O2, tyrosine residues undergo one-electron oxidation reactions and form radicals in their phenolic moieties ... Here, a peptide-tag containing a tyrosine residue(s) 
(Y-tag, of which the amino acid sequences were either GGGGY or GGYYY) was genetically introduced at the C-terminus of a model protein, Escherichia coli alkaline phosphatase (BAP) ... cross-linked Y-tagged BAPs retained ~95% of their native enzymatic activity, Abstract; Tyrosine (abbreviated Tyr or Y) is one of the most versatile amino acids due to the side chain phenolic moiety, Pg. 7 4, left column, first paragraph). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farrell with the teaching of Minamihata for the purpose of enabling detection. 
Regarding Claim 56, modified Farrell discloses the kit of claim 55, but Farrell fails to explicitly disclose wherein the added phenol moieties are added tyrosine moieties. 
Minamihata teaches addition of tyrosine phenol moieties (In the presence of horseradish peroxidase (HRP) and H2O2, tyrosine residues undergo one-electron oxidation reactions and form radicals in their phenolic moieties ... Here, a peptide-tag containing a tyrosine residue (s) (Y-tag, of which the amino acid sequences were either GGGGY or GGYYY) was genetically introduced at the C-terminus of a model protein, Escherichia coli alkaline phosphatase (BAP) ... cross-linked Y-tagged BAPs retained ~95% of their native enzymatic activity, Abstract; Tyrosine (abbreviated Tyr or Y) is one of the most versatile amino acids due to the side chain phenolic moiety, Pg. 74, left column, first paragraph). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farrell with the teaching of Minamihata for the purpose of enabling detection. 
Regarding Claim 57, modified Farrell discloses the kit of claim 56, but Farrell fails to explicitly disclose wherein the added tyrosine moieties are residues in a peptide coupled to the first antibody reagent. 
Minamihata teaches wherein the added tyrosine moieties are residues in a peptide coupled to the antibody reagent (In the presence of horseradish peroxidase (HRP) and H2O2, tyrosine residues undergo one-electron oxidation reactions and form radicals in their phenolic moieties ... Here, a peptide-tag containing a tyrosine residue(s) (Y-tag, of which the amino acid sequences were either GGGGY or GGYYY) was genetically introduced at the C-terminus of a model protein, Escherichia coli alkaline phosphatase (BAP) ... cross-linked Y-tagged BAPs retained ~95% of their native enzymatic activity, Abstract; Tyrosine (abbreviated Tyr or Y) is one of the most versatile amino acids due to the side chain phenolic moiety, Pg. 74, left column, first paragraph). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Farrell with the teaching of Minamihata for the purpose of enabling detection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-59 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-34 of copending Application No. 15/017626  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims of instant application would be obvious from the disclosed subject matter of the claims of copending application ‘626.
Claim 1 of the copending application discloses an immunoreagent composition comprising a primary antibody coupled to a bridging antigen and a detectable secondary antibody specific for the bridging antigen. Claim 2 of the copending application teaches that the bridging antigen is a peptide. Claim 1 of the copending application does not mention a latent crosslinking moiety with a bridging antigen.
However, the primary antibody can be considered a latent cross-linking moiety since the “latent crosslinking moiety” has not been clearly defined in the specification. Antibody reacts/binds/links with an antigen and thus can be considered as a latent crosslinking moiety. Regarding the depending claims 38-57, the limitations would be obvious from the disclosed claims 2-34 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641